Stephens, J.
1. This being a suit upon an open account, to recover for merchandise delivered by the plaintiff to a third person, and there being evidence to authorize the inference that the goods were delivered to the third person at the instance of an authorized agent of the defendants, the law of principal and agent was applicable, and the court did not err in giving it in charge.
2. Where the evidence authorized the inference that an authorized agent of the defendants made a payment by check to the plaintiff for part of the goods which had been delivered, parol evidence that the check was signed in the name of the defendants by the agent who delivered it was improperly admitted over objection that the check was the best evidence of its contents. Since evidence that the check given in payment of the goods was signed by the defendants through their authorized agent tended to establish a ratification of the sale by the defendants, and the court in the charge to the jury having submitted the issue of ratification, the admission of such evidence was harmful and prejudicial to the defendants.

Judgment reversed.


Jenlovns, P. J., wnd Bell, J., concur.